DETAILED ACTION
This Action is responsive to Applicant’s Request for Continued Examination filed December 27, 2021.
Please note, claims 1-3, 6-10, 13-17, 20, 22, 24, 26-29 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On pages 9-10, Applicant argues that the cited references fail to teach selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results. In particular, Applicant argues that Ozer does not disclose that a machine learning model indicates a particular set of filters to apply. 
As to the above, Applicant’s arguments been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 8-9, 15-16, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No. 2013/0195422) further in view of He et al. (US Pub. No. 2019/0156210) and Sanossian (US Pub. No. 2021/0350068)


Regarding claim 1, Patil teaches a device, comprising:
‘one or more processors (¶0038) configured to:
receive an input via a user interface ("UI") element associated with a UI’ as a user inputting a query using a user interface (¶0026, 33-34)
‘analyze the input to identify a search intent and a set of parameters associated with the input’ as identifying search attributes associated with the user input (¶0043-44)
‘generate a database request based on the identified search intent and the set of parameters’ as populating a search query based on the search attributes and searching a video repository (¶0043-44)
‘receive a response to the database request including a plurality of search results from a particular database that were identified based on the database request’ as receiving search results in response to the query from the video repository (¶0043-44)
‘select a particular set of report attributes based on the identified search intent’ as a user customizing reports (¶0045)
‘generate the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as aggregating search results and generating a report (¶0024, 34)
‘present the report via the UI’ as presenting the report to the user via the user interface (¶0046)
Patil fails to explicitly teach:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’
‘compare the identified search intent to search intents of the one or more machine learning models’
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent, wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’
He teaches:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’ as a machine-learning model that is trained based on user profile, entity attributes and relevance between users and entities (¶0054)
‘compare the identified search intent to search intents of the one or more machine learning models’  as comparing intent of a user request for vectors of the machine-learning model (¶0059)
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’ (¶0059)
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent’ (¶0059)
Sanossian teaches:
‘wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’ as a trained learning model configured to filter results and discarding any redundant or irrelevant results (¶0098-100)
‘generate the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as generating the report and filtering results for inclusion of the report, based on the trained learning model (¶0102)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because He’s would have allowed Patil’s to assist a user to retrieve the most relevant information (¶0006). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited Sanossian’s would have allowed Patil’s to assist a user to retrieve the most relevant information with a user-friendly interface (¶0002)


	
Regarding claim 2, Patil teaches wherein analyzing the input comprises:
‘identifying a set of natural language entities associated with the input’ as receiving the input as natural language (¶0044)
‘determining the search intent by matching at least one natural language entity from the set of natural language entities to at least one entity associated with the search intent’ as searching the repository to find entities that match the input when the input is a natural language query (¶0044)

Regarding claim 8, Patil teaches a non-transitory computer-readable medium storing a plurality of processor-executable instructions to:
receive an input via a user interface ("UI") element associated with a UI’ as a user inputting a query using a user interface (¶0026, 33-34)
‘analyze the input to identify a search intent and a set of parameters associated with the input’ as identifying search attributes associated with the user input (¶0043-44)
‘generate a database request based on the identified search intent and the set of parameters’ as populating a search query based on the search attributes and searching a video repository (¶0043-44)
‘receive a response to the database request including a plurality of search results from a particular database that were identified based on the database request’ as receiving search results in response to the query from the video repository (¶0043-44)
‘select report attributes based on the identified search intent’ as a user customizing reports (¶0045)
‘generate the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as aggregating search results and generating a report (¶0024, 34)
 ‘present the report via the UI’ as presenting the report to the user via the user interface (¶0046)
Patil fails to explicitly teach:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’
‘compare the identified search intent to search intents of the one or more machine learning models’
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent, wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’
He teaches:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’ as a machine-learning model that is trained based on user profile, entity attributes and relevance between users and entities (¶0054)
‘compare the identified search intent to search intents of the one or more machine learning models’  as comparing intent of a user request for vectors of the machine-learning model (¶0059)
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’ (¶0059)
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent’ (¶0059)
Sanossian teaches:
‘wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’ as a trained learning model configured to filter results and discarding any redundant or irrelevant results (¶0098-100)
‘generate the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as generating the 
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because He’s would have allowed Patil’s to assist a user to retrieve the most relevant information (¶0006). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sanossian’s would have allowed Patil’s to assist a user to retrieve the most relevant information with a user-friendly interface (¶0002)

Regarding claim 9, Patil teaches wherein analyzing the input comprises:
‘identifying a set of natural language entities associated with the input’ as receiving the input as natural language (¶0044)
‘determining the search intent by matching at least one natural language entity from the set of natural language entities to at least one entity associated with the search intent’ as searching the repository to find entities that match the input when the input is a natural language query (¶0044)

Regarding claim 15, Patil teaches a method, comprising:
receiving an input via a user interface ("UI") element associated with a UI’ as a user inputting a query using a user interface (¶0026, 33-34)
‘analyzing the input to identify a search intent and a set of parameters associated with the input’ as identifying search attributes associated with the user input (¶0043-44)
‘generating a database request based on the identified search intent and the set of parameters’ as populating a search query based on the search attributes and searching a video repository (¶0043-44)
‘receiving a response to the database request including a plurality of search results from a particular database that were identified based on the database request’ as receiving search results in response to the query from the video repository (¶0043-44)
‘selecting report attributes based on the identified search intent’ as a user customizing reports (¶0045)
‘generating the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as aggregating search results and generating a report (¶0024, 34)
 ‘presenting the report via the UI’ as presenting the report to the user via the user interface (¶0046)
Patil fails to explicitly teach:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’
‘compare the identified search intent to search intents of the one or more machine learning models’
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent, wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’
He teaches:
‘generate one or more machine learning models that each correspond a set of search intents to a respective set of report attributes’ as a machine-learning model that is trained based on user profile, entity attributes and relevance between users and entities (¶0054)
‘compare the identified search intent to search intents of the one or more machine learning models’  as comparing intent of a user request for vectors of the machine-learning model (¶0059)
‘select a particular machine learning model, of the one or more machine learning models, based on the comparison’ (¶0059)
‘that are indicated by the selected particular machine learning model as being associated with the identified search intent’ (¶0059)
Sanossian teaches:
‘wherein selecting the particular set of report attributes that are indicated by the selected particular machine learning model includes selecting a particular set of filters, from a plurality of candidate filters, to apply to the plurality of search results’ as a trained learning model configured to filter results and discarding any redundant or irrelevant results (¶0098-100)
‘generate the report based on the selected report attributes and the plurality of search results, wherein the report includes only a subset of the plurality of search results based on the particular set of filters’ as generating the report and filtering results for inclusion of the report, based on the trained learning model (¶0102)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because He’s would have allowed Patil’s to assist a user to retrieve the most relevant information (¶0006). It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Sanossian’s would have allowed Patil’s to assist a user to retrieve the most relevant information with a user-friendly interface (¶0002)

Regarding claim 16, Patil teaches wherein analyzing the input comprises:
‘identifying a set of natural language entities associated with the input’ as receiving the input as natural language (¶0044)
‘determining the search intent by matching at least one natural language entity from the set of natural language entities to at least one entity associated with the search intent’ as searching the repository to find entities that match the input when the input is a natural language query (¶0044)


	Regarding claim 27,  Sanossian teaches ‘wherein the plurality of candidate presentation types include a plurality of types of charts, wherein the particular presentation type includes a particular type of chart of the plurality of types of charts’ (¶0039)

	Regarding claim 28,  Sanossian teaches ‘wherein the plurality of candidate presentation types include a plurality of types of charts, wherein the particular presentation type includes a particular type of chart of the plurality of types of charts’ (¶0039)

	Regarding claim 29,  Sanossian teaches ‘wherein the plurality of candidate presentation types include a plurality of types of charts, wherein the particular presentation type includes a particular type of chart of the plurality of types of charts’ (¶0039)


Claim 2-5, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No. 2013/0195422) further in view of Fagin et al. (US Pub. No. 2003/0217069)

Regarding claim 3, Patil fails to explicitly teach ‘wherein each natural language entity is mapped to one or more database tables and at least one function.’
Fagin teaches ‘wherein each natural language entity is mapped to one or more database tables and at least one function, wherein the one or more data tables are each associated with at least one column that is mapped to each natural language entity, and wherein the at least one function is mapped to a set of function values’ as mapping to a table and function (¶0165, 144-148)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Fagin’s would have allowed Patil’s to create, manage and rank mappings (¶0014)

	
Regarding claim 4, Fagin teaches ‘wherein the one or more data tables are each associated with at least one column that is mapped to each natural language entity’ (¶0103, 148)

Regarding claim 5, Fagin teaches ‘wherein the at least one function is mapped to a set of function values.’ (¶0071)

Regarding claim 10, Patil fails to explicitly teach ‘wherein each natural language entity is mapped to one or more database tables and at least one function.’
Fagin teaches ‘wherein each natural language entity is mapped to one or more database tables and at least one function’ as mapping to a table and function (¶0165, 144)
Fagin’s would have allowed Patil’s to create, manage and rank mappings (¶0014)

Regarding claim 11, Fagin teaches ‘wherein the one or more data tables are each associated with at least one column that is mapped to each natural language entity’ (¶0103, 148)

Regarding claim 12, Fagin teaches ‘wherein the at least one function is mapped to a set of function values.’ (¶0071)

Regarding claim 17, Patil fails to explicitly teach ‘wherein each natural language entity is mapped to one or more database tables and at least one function.’
Fagin teaches ‘wherein each natural language entity is mapped to one or more database tables and at least one function, wherein the one or more data tables are each associated with at least one column that is mapped to each natural language entity’ as mapping to a table and function (¶0165, 144-148)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Fagin’s would have allowed Patil’s to create, manage and rank mappings (¶0014)

Regarding claim 18, Fagin teaches ‘wherein the one or more data tables are each associated with at least one column that is mapped to each natural language entity’ (¶0103, 148)

Regarding claim 19, Fagin teaches ‘wherein the at least one function is mapped to a set of function values.’ (¶0071)

Claim 6-7, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No. 2013/0195422) further in view of Omoigui et al. (US Pub. No. 2012/0191716)

Regarding claim 6, Patil teaches wherein the one or more processors are further configured to:
‘receive user feedback after presenting the report’ (¶0028, 51)
‘modify at least one of the one or more machine learning models based on the received feedback’ (¶0028, 51)
Patil fails to explicitly teach ‘wherein the search intent is identified based on one or more models’
Omoigui teaches ‘wherein the search intent is identified based on one or more models’  (¶0463)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Omoigui’s would have allowed Patil’s to improve user experience in finding more relevant data (¶0033)

Regarding claim 7, Patil and Omoigui teach wherein:
‘receiving user feedback includes a subsequent input within a threshold amount of time after presenting the report’ (Patil ¶0028, 51; Omoigui ¶1814)
‘an identified search intent associated with the subsequent input is the same as the search intent associated with the input’ (Patil ¶0029)
‘the at least of the one or more machine learning models are modified based on receiving the input associated with the identified search intent and the subsequent input associated with the identified search intent within the threshold amount of time’ (Patil ¶0028, 51)

Regarding claim 13, Patil teaches wherein the plurality of processor-executable instructions are further to:
‘receive user feedback after presenting the report’ (¶0028, 51)
‘modify at least one of the one or more machine learning models based on the received feedback’ (¶0028, 51)
Patil fails to explicitly teach ‘wherein the search intent is identified based on one or more models’
Omoigui teaches ‘wherein the search intent is identified based on one or more models’ (¶0463)
Omoigui’s would have allowed Patil’s to improve user experience in finding more relevant data (¶0033)

Regarding claim 14, Patil and Omoigui teach wherein:
‘receiving user feedback includes a subsequent input within a threshold amount of time after presenting the report’ (Patil ¶0028, 51; Omoigui ¶1814)
‘an identified search intent associated with the subsequent input is the same as the search intent associated with the input’ (Patil ¶0029)
‘the one or more models are modified based on receiving the input associated with the identified search intent and the subsequent input associated with the identified search intent within the threshold amount of time’ (Patil ¶0028, 51)

Regarding claim 20, Patil and Omoigui teaches wherein the search intent is identified based on one or more models, and wherein the method further comprises:
‘receiving user feedback after presenting the report’ (Patil ¶0028, 51)
‘modifying at least one of the one or more machine learning models based on the received feedback (Patil ¶0028, 51), wherein:
receiving user feedback includes a subsequent input within a threshold amount of time after presenting the report’ (Patil ¶0028, 51; Omoigui ¶1814)
‘an identified search intent associated with the subsequent input is the same as the search intent associated with the input’ (Patil ¶0029)
‘the at least of the one or more machine learning models are modified based on receiving the input associated with the identified search intent and the subsequent input associated with the identified search intent within the threshold amount of time’ (Patil ¶0028, 51)

Claim 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US Pub. No. 2013/0195422) He et al. (US Pub. No. 2019/0156210) further in view of Ozer (US Pub. No. 2015/0294013)

Regarding claim 22, Ozer teaches ‘wherein selecting the report attributes includes selecting a particular presentation type, from a plurality of candidate presentation types, for a report that indicates one or more of the search results.’ (¶0031)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ozer’s would have allowed Patil’s to more efficiently gather and present data in reports (¶0004)


Regarding claim 24, Ozer teaches ‘wherein selecting the report attributes includes selecting a particular presentation type, from a plurality of candidate presentation types, for a report that indicates one or more of the search results.’ (¶0031) 
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ozer’s would have allowed Patil’s to more efficiently gather and present data in reports (¶0004)

Regarding claim 26, Ozer teaches ‘wherein selecting the report attributes includes selecting a particular presentation type, from a plurality of candidate presentation types, for a report that indicates one or more of the search results.’ (¶0031)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ozer’s would have allowed Patil’s to more efficiently gather and present data in reports (¶0004)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166